          Case 1:19-cv-01921-TFH Document 7 Filed 11/08/19 Page 1 of 10



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                  )
  KASSEM HEJEIJ,                                  )
                                                  )
                  Plaintiff,                      )
                                                  )
          v.                                      )
                                                  ) Civil Action No. 1:19-01921 (TFH)
  ANDREA M. GACKI, et al.,                        )
                                                  )
                  Defendants.                     )
                                                  )
                                                  )

    NOTICE OF FILING OF CERTIFIED INDEX TO ADMINISTRATIVE RECORD

       Pursuant to Local Rule 7(n)(1), attached hereto is a certified index of the contents of the

Administrative Record in this case. A redacted copy of the Administrative Record has been

provided to counsel for Plaintiff.

       Dated November 8, 2019                        Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     DIANE KELLEHER
                                                     Assistant Branch Director

                                                     /s/Stuart J. Robinson
                                                     STUART J. ROBINSON
                                                     Trial Attorney
                                                     United States Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     450 Golden Gate Ave.
                                                     San Francisco, CA 94102
                                                     Tel: (415) 436-6635
                                                     Fax: (415) 436-6632
                                                     Email: stuart.j.robinson@usdoj.gov
                                                     Cal. Bar No. 267183

                                                     Counsel for Defendants
Case 1:19-cv-01921-TFH Document 7 Filed 11/08/19 Page 2 of 10
Case 1:19-cv-01921-TFH Document 7 Filed 11/08/19 Page 3 of 10
Case 1:19-cv-01921-TFH Document 7 Filed 11/08/19 Page 4 of 10
Case 1:19-cv-01921-TFH Document 7 Filed 11/08/19 Page 5 of 10
Case 1:19-cv-01921-TFH Document 7 Filed 11/08/19 Page 6 of 10
Case 1:19-cv-01921-TFH Document 7 Filed 11/08/19 Page 7 of 10
Case 1:19-cv-01921-TFH Document 7 Filed 11/08/19 Page 8 of 10
Case 1:19-cv-01921-TFH Document 7 Filed 11/08/19 Page 9 of 10
Case 1:19-cv-01921-TFH Document 7 Filed 11/08/19 Page 10 of 10
